           Case 4:21-cv-00037-JM Document 40 Filed 08/23/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

DARRELL DENNIS                                                                          PETITIONER

V.                                NO. 4:21-CV-00037-JM-ERE

DEXTER PAYNE, Director
Arkansas Division of Correction                                                      RESPONDENT

                                               ORDER

        The Court has received the Recommended Disposition (“Recommendation”) submitted by

United States Magistrate Judge Edie R, Ervin (Doc.30) and petitioner Darrell Dennis’ timely filed

objections to the Recommendation (Doc. 39). After conducting a de novo review of the record, the

Court concludes that the Recommendation should be, and hereby is, approved and adopted in its

entirety as this Court’s findings in all respects. Petitioner Darrell Dennis’ petition for writ of habeas

corpus (Docs. 1, 2) is dismissed with prejudice.

        The Court declines to issue a certificate of appealability. See 28 U.S.C. § 2253(c)(1)-(2);

Rule 11(a), Rules Governing § 2254 Cases in United States District Courts.

        So ordered this 23rd day of August, 2021.


                                                            _________________________________
                                                            James M. Moody, Jr.
                                                            United States District Judge
Case 4:21-cv-00037-JM Document 40 Filed 08/23/21 Page 2 of 2
